Case: 19-11633   Date Filed: 12/05/2019   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-11633
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:10-cr-00252-JRH-BKE-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JEROME GARRETT,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (December 5, 2019)

Before MARCUS, WILLIAM PRYOR and HULL, Circuit Judges.

PER CURIAM:
              Case: 19-11633    Date Filed: 12/05/2019   Page: 2 of 2


      Attorney John Price, appointed counsel for Jerome Garrett in this direct

criminal appeal, has moved to withdraw from further representation of Garrett and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and the judgment revoking Garrett’s supervised release and his

resulting sentence are AFFIRMED.




                                         2